DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  No new Information Disclosure Sheet (IDS) have been submitted since 20 November 2020, the date of the Applicant’s most recent response.
 
Status of Claims
 Applicant’s arguments have been fully considered.  Claims 1-3, 5, 8-14, 16-19 and 21 have been amended.   Claims 4, 15 and 20 have been cancelled.  Claims 1-3, 5, 8-14, 16-19 and 21 are presented for examination, of which Claims 1, 12 and 17 are the only independent claims.  Action on the merits follow:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.	Claims 1-3, 5, 8-14, 16-19 and 21 rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-
4.	As per Claim 1, the Applicant’s amendments introduce new matter which is not supported in the Applicant’s Specification.  The amendments to Claim 1, delete the phrase “complete financial transactions” and replaces that phrase with the new phrase “provide online data authorization and transfer for pending transactions between parties”.  The Applicant’s Specification is silent with regard to the sub-phrases “online data authorization” and “pending transactions”.  Further, the amendments to Claim 1 include the unsupported phrase “pending transactions” in each and every limitation of the added concepts.  The Applicant’s added features are not disclosed in the written description with “online data authorization” and “pending transactions” as the subject matter of what they themselves invented.
5.	Independent claims 12 and 17 contain these same amended features and as such, are rejected on a similar basis.
6.	Claims 2-3, 5, 8-9, 11, 13-14, 16, 18-19 and 21, depending from Claims 1, 12 and 17, are rejected on a similar basis.    
 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 8-14, 16-19 and 21 and are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Analysis:
Step 1: Claims  1-3, 5, 8-14, 16-19 and 21  are  all  directed  to  a  statutory  category  (e.g.,  a  process,  machine,  manufacture,  or composition of matter).  Claims 1-3, 5 and 8-11 are directed to a method, claims 12-14 and 16 are directed to a computer program and claims 17-19 and 21 are directed to a system or machine.  The answer is YES.

Step 2A:  Claims 1-3, 5, 8-14, 16-19 and 21 recite a method directed to an abstract idea for conducting financial transactions, (Spec ¶ [0004] and Figure 2).  Thus, conducting financial transactions, a particular form of organizing of a human activity, is a fundamental economic practice.  Claims 12 and 17 recite substantially similar claim language and are therefore treated in the same manner for analysis.  

Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 1, as representative, recites, “receiving an electronic request for user data to complete a pending transaction”, “determining a user account associated with the telephone identification number”, “determining that the user computing device is a specific one of the plurality of computing devices associated with the telephone identification number”, “determining that at least some of does not include all the user data requested by the merchant system is not available from the user account”, “transmitting a request for the user data the user data receiving the requested user data determined as being required by the merchant system” and “transmitting the requested user data required by the merchant system allowing completion of the pending the transaction”.  
These steps represent a series of communication and data transfer  for the purpose of completing a transaction by telephone in a retail environment, which is a fundamental economic activity and falls under the grouping of certain methods of organizing human activity.  Therefore the claims recite an abstract idea.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation for commercial or legal interactions, marketing or sales activities or behaviors; business relations, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The answer is YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include one or more “computing devices” for executing instructions and a “storage device” for storing data.
The computer devices are recited at a high level of generality (i.e. as a general purpose processor that performs generic computer functions of receiving data and performing communications regarding transaction 
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The “computing devices” and “storage device(s)” are recited at a high level of generality and are recited as performing generic computer functions (i.e. inputting data, communicating, storing data) routinely used in computer applications.  Generic computer components recited as performing generic computer functions that amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 

Therefore the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field.  Use of a generic computer does not transform an abstract idea into a patent-eligible invention.  Thus, the claim does not amount to significantly more than the abstract idea itself.  The answer is NO.

The analysis above applies to all statutory categories of invention.  As such, the presentment of Claims 1, 11 and 17 otherwise styled as a machine or manufacture, for example, is subject to the same analysis.  Furthermore, the dependent claims 2-3, 5, 8-
     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8-14, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Publication No. 20110276478 A1 from Hirson et al., (hereinafter referred to as Hirson), in view of U.S. PG Publication No. 20140358549 A1 from O'Connor et al., (hereinafter referred to as O'Connor), further in view of U.S. PG Publication No. 20120116902 A1 from Cardina et al., (hereinafter referred to as Cardina) and further in view of U.S. PG Publication No. 20090119757 A1 from Acuna et al., (hereinafter referred to as Acuna).

As per Claim 1, Hirson teaches;
A computer-implemented method to complete financial transactions, comprising:

receiving, by an account management system and from a separate merchant system, a request for user data to complete a financial transaction between a user computing device and the merchant system; (see at least Hirson, Figures 1, 4 and 30, Item 125, Fig. 13, Item 305, Fig. 17, Items 373 and 711, Fig. 40, Items 101, 113 and 117, ¶¶ [0056], [0058], [0065], [0066], [0090], [0092], [0103], [0105], [0119], [0121], [0133], [0183], [0263], [0265], [0272], [0338], [0358], [0367], [0406] and [0408]).    

(Office Note:  The cited references in Hirson above which refer to a “third party server, system or application” include, but are not limited to, Fig. 17, Item 373, ¶¶ [0105], [0183] and [0406].  These apply to all of the claim limitations below and the combinations with the O’Connor and Acuna references).

Office Note:  The additional cited references in Hirson above which refer to an “account server (125)” include, but are not limited to, Figures 1, 4 and 30, Item 125, ¶¶ [0090], [0119], [0133], [0272] and [0408].  The “account server (125)” of Hirson is construed to be substantially similar to the “Account Management System (130)” in the Applicant’s claims and specification.  These apply to all of the claim limitations below and the combinations with the O’Connor and Acuna references).

determining, by the account management system, a user account associated with the telephone identification number; (see at least Hirson, Fig. 13, Item 303, ¶¶ [0058], [0065], [0267] and [0338]).   

Further, Hirson teaches attributes related to reviewing user account data related to user phone data, (see at least Hirson, ¶¶ [0065], [0140], [0148], [0178] and [0183]).
However, Hirson does not specifically disclose the details of reviewing user data to determine if all requested merchant data was provided.  In the same field of endeavor, with regard transaction data processing, O’Connor teaches;

determining, by the account management system, that the user account does not include all the user data requested by the merchant system to complete the transaction; (see at least O’Connor, Fig. 3B, Item determine missing information”, [0052], “one or more users may establish an IVR session (over network) with the third-party server (not shown) to provide instructions/responses to the third-party server for generating a configuration-file. The third-party server may then either send back the generated configuration file to the one or more users or may send the configuration-file directly to an enterprise server, based on request of the one or more users” and [0056], “the enterprise server may compare the available information with the required information to determine missing information”).  

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention, to have modified Hirson to incorporate the teachings of O’Connor which provides the more detailed features of comparing the information required to any missing information and querying the user to provide the missing information; (see at least O’Connor, ABSTRACT, “The configuration-file generation system includes an IVR module for enabling a user to verbally interact with the configuration-file generation system.  The configuration file generation system further includes an analyzing module for analyzing and querying any information missed by the user.  The configuration-file generation system further includes a suggestion module for searching and suggesting possible options corresponding to the missing 
(Office Note:  The newly cited references in O’Connor above which refers to a “third party server” in ¶ [0052] applies to all of the claim limitations below and the combinations with the Hirson and Acuna references).

Further, Hirson does not specifically disclose the details of a message from the merchant system for user data required by the merchant.  In the same field of endeavor, with regard transaction data processing, Cardina teaches;

the request for user data comprising a telephone identification number of the user computing device and each type of user data required by the merchant system to complete the transaction; (see at least Cardina, ¶¶ [0016], “user device 120 is also configured with near field communication (NFC) components and/or software that allows user device 120 to exchange data with other devices using short-range wireless communication technology”, [0017], “an account may not be financial but instead provide access or other identification information, and may have a card or object associated with it, for example, and access card to allow access into restricted areas, or an identification card that identifies the holder or owner of the account or card”, [0019], “Alternatively, pseudo account server 150 may process the request and reply with other temporary account data, such as a key or seed that allows user device 120 configured with related information, such as a seed or key, is generated and transmitted to a provider of such data.  Note that a request for temporary account data allowing generation of a temporary account number and related information may be sent when a purchase is desired, or may be sent at any time, and used to generate a temporary account number” and [0038], “This allows the user to move the device into an area proximate to a merchant's POS device equipped with NFC components and transmit the temporary account number and other information to the merchant to complete the purchase”.

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention, to have modified Hirson and O’Connor to incorporate the teachings of Cardina which provides the more detailed features of providing the user data required and requested by the merchant system to complete the given transaction; (see at least Cardina, ABSTRACT, “Systems and methods for improving security in mobile payment systems are described. A user device may be operated to request temporary account data for an account. No actual account number may be stored on the device.  A remote system may correlate temporary account data to actual account data and transmit temporary account data to the user device, which use the data to make a purchase or generate a temporary account number than may be used to make a purchase”).

Further, Hirson teaches attributes related to transmitting messages to a user phone for confirmation, (see at least Hirson, Fig. 13, Items 305, 307 and 309, Fig. 42, Item 713, ¶¶ [0067], [0103], [0265], [0267] and [0338]).
However, Hirson does not specifically disclose the details of a message to obtain specific release authorization of private user data, the user response and the release of that private user data.  In the same field of endeavor, with regard transaction data processing, Acuna teaches;

transmitting, by the account management system, and the user computing device, a request for the data determined as required by the merchant system and not included in the user account, and a request for authorization to transmit the user data to the merchant system; (see at least Acuna, Fig. 3D, Fig. 4B, Items 430, 432 and 436, ¶¶ [0046], “where a message 322 displayed therein asks the user to provide his password and further states that this authorizes the transaction”, [0047], “providing this interim authorization comprises transmitting one or more callback messages from the third-party credential service to the merchant system to request user authorization”, [0048], “callback type 436 indicates that the callback pertains to prompting the user to authorize release of a secure document . . . the sender of a callback can specify that particular information is required in response to the message” and [0050], “illustrates asking the user (see 362) whether he authorizes transmittal of lab records to Dr. Smith's Office”).

receiving, by the account management system, and from the user computing device, the requested data determined as required by the merchant system and not included in the user account, and the authorization to transmit the user data to the merchant system; (see at least Acuna, ¶¶ [0038], “Referring to the data stored in data repository 130, 131, this authorization signifies that the user approves releasing data therefrom to the merchant requesting the transaction”, [0046], “where a message 322 displayed therein asks the user to provide his password and further states that this authorizes the transaction” and [0047], “users may be allowed to explicitly authorize or confirm transactions at an interim stage, as the transactions are in progress. GUI display 320 might be displayed, in one approach, to request this interim authorization”).

transmitting, by the account management system, and to the merchant system, the user data required by the merchant system to complete the transaction; (see at least Acuna, Fig. 2, Item 295, ¶¶ [0020], “this verified user authorizes the transaction (where this user authorization may be explicit or implicit, as discussed in more detail below), third-party credential service 120 accesses private data of the user from a data repository”, [0040], “the transaction enters a data retrieval phase where the data provider retrieves the requested information and returns it to the merchant (Block 295) . . . the data is transmitted to the merchant at Block 295 in encrypted form, and the user is then responsible for providing a decryption key . . . may optionally also transmit a verification token from the data provider when returning the requested data”, [0044], “a transaction confirmation message (such as message 460 of FIG. 4C, discussed below) is preferably returned to the merchant's system” and [0047], “providing this interim authorization comprises transmitting one or more callback messages from the third-party credential service to the merchant system to request user authorization”).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention, to have modified Hirson to incorporate the teachings of Acuna which provides the more detailed features of providing the user with selectable options for payment card accounts association with optimal benefit and rewards for a given transaction; (see at least Acuna, ABSTRACT, “merchant or other entity requesting the transaction receives these retrieved credentials and uses them to verify the identity of the user who seeks to participate in the transaction. A time-to-live value may be associated with the retrieved credentials. Successful verification of the user's identity enables private or personal data of the user to be released to the merchant or other entity. Optionally, the user explicitly authorizes the release of the determining whether the particular user provided information that authenticates the particular user and if so, retrieving the particular user's credentials from the credential repository and returning the retrieved credentials over a secure communication path to an entity from which the request is received”).

NOTE:  Claims 12 and 17 are substantially similar to Claim 1 and as such, these claim limitations are treated in the same manner with regard to the Claim 1 prior art rejection.

(Office Note:  The motivation to combine the disclosure of Acuna to the teachings of Hirson above in Claim 1 applies to the remainder of this office action).

As per Claim 2, Hirson teaches;

wherein the user computing device comprises a telephone operated by the user when the user indicated a desire to complete the financial transaction with the merchant; (see at least Hirson, Fig. 3, Item 303 and ¶ [0064]).

NOTE:  Claims 13 and 18 are substantially similar to Claim 1 and as such, these claim limitations are treated in the same manner with regard to the Claim 1 prior art rejection.

As per Claim 3, Hirson teaches;

wherein the user computing device comprises a default computing device designated by the user; (see at least Hirson, Fig. 1, Item 111, Fig. 27, Items 651 and 657, Fig. 40, Item 111, Fig. 43, Item 111, ¶¶ [0062], [0065], [0067] and [0068]).

NOTE:  Claims 14 and 19, are substantially similar to Claim 3 and as such, these claim limitations are treated in the same manner with regard to the Claim 3 prior art rejection.

As per Claim 5, Hirson teaches;

wherein determining the identification of the user computing device comprises determining, by the account management system, which of two or more user computing devices is making a telephone call at a time when the request for user data to complete the financial transaction was received; (see at least Hirson, ¶¶ [0061] and [0062]).

NOTE:  Claims 16 and 21, are substantially similar to Claim 5 and as such, these claim limitations are treated in the same manner with regard to the Claim 5 prior art rejection.

As per Claim 8, Hirson teaches;



As per Claim 9, Hirson teaches;

wherein the user data comprises one or more of financial account information, a name of the user, a mailing address of the user, and a billing address of the user; (see at least Hirson, ¶¶ [0121], [0130], [0237] and [0393]).

As per Claim 10, Hirson teaches;

further comprising creating, by the account management system, financial account information to complete the financial transaction between the user computing device and the merchant system, wherein the user data comprises the created financial account information; (see at least Hirson, ¶¶ [0074], [0107], [0208] and [0232]).

As per Claim 11, Hirson teaches;

.

Response to Arguments

21.	Rejections under 35 U.S.C. 101:
	Applicant's arguments filed 20 November 2020, with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive.
As a preliminary matter, the Examiner notes that the 112(a) rejections noted above make the Applicant’s arguments based upon the amended claims moot.  The Independent claims are replete with new matter which is unsupported by the Applicant’s Specification.  As such, the Examiner is unable to respond to the arguments asserted as the nature of the arguments are negated by the unsupported phrases claimed.	
Therefore, Applicant’s arguments in this respect are non-persuasive, the subject claims are directed to non-statutory subject matter and the subject rejections are maintained.

Prior Art rejections under 35 U.S.C. 103:

Applicant’s arguments are not persuasive and accordingly, the subject rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474.  The examiner can normally be reached on Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL R KLOBERG/Examiner, Art Unit 3691 
  
/HANI M KAZIMI/Primary Examiner, Art Unit 3691